REVOLVING PROMISSORY NOTE

 

$10,000,000.00March 12, 2020 

 

 

FOR VALUE RECEIVED, Summer Energy, LLC, a Texas limited liability company, at
5487 San Filipe Street, #3700, Houston, Texas 77057 (“Borrower”), hereby
promises to pay to the order of Digital Lending Services US Corp., a Delaware
corporation at 885 3rd Avenue, Suite 2610, New York, New York 10022 (“Lender”),
the principal sum of the lesser of (i) Ten Million and no/100 Dollars
($10,000,000.00) and (ii) the aggregate unpaid principal amount of Advances
advanced by Lender to Borrower, together with interest on the unpaid principal
balance at the Note Rate in accordance with the terms and conditions set forth
herein and the Loan Agreement (as hereinafter defined).  Borrower agrees to draw
down no less than Seven Million Dollars ($7,000,000) in Advances.  This Note has
been delivered by Borrower pursuant to that certain Loan Agreement of even date
herewith by and among Borrower, Lender, and the other parties thereto, as the
same may be amended, restated, or modified from time to time (the “Loan
Agreement”) and represents the Revolving Note thereunder.  The holder of this
Note is entitled to the benefits of the Loan Agreement and may enforce the
agreements of Borrower herein and therein and exercise the remedies provided for
hereby and thereby or otherwise in respect of this Note. All capitalized but
otherwise undefined terms used in this Note shall have the meaning ascribed to
such terms in the Loan Agreement.

1.Interest. Interest shall be computed on the actual number of days elapsed in a
three hundred sixty (360) day year. 

2.Payments.  Borrower shall pay monthly installments of accrued interest only,
with the first such payment due on April 10, 2020, and continuing thereafter on
the same day of each successive month until the Maturity Date.     

3.The maturity of this Note is March 11, 2023 (the “Maturity Date”), at which
time all principal then outstanding and accrued interest will be due.  The
outstanding principal balance of this Note may be prepaid at any time at the
option of Borrower, in whole or in part; provided, in connection with such
prepayment, Borrower shall pay to Lender an amount equal to the interest that
would otherwise accrue to the lesser of (i) amount being prepaid, or (ii) Seven
Million Dollars ($7,000,000), at the Note Rate over a period of twenty-four (24)
months, less the amount of any interest paid on the prepaid amount as of the
date of such prepayment.  No partial prepayment shall postpone the due date of
any monthly payments or reduce the amount of any monthly payment, unless the
Lender agrees otherwise, in advance, in writing.  

4.Security.  This Note is secured by that certain: (i) Guaranty of even date
herewith given by Summer Energy Holdings, Inc., a Nevada corporation
(“Guarantor”) in favor of Lender; (ii) Security Agreement, dated of even date
herewith given by Borrower to Lender; and (iii) the Unit Purchase Warrant of
even date herewith executed by Guarantor in favor of Lender (collectively, with
the Loan Agreement, the “Loan Documents”).   

--------------------------------------------------------------------------------

4852-8684-3828.v5

--------------------------------------------------------------------------------



5.Revolving Line of Credit.  Borrower may from time to time during the term of
this Note borrow, partially or wholly repay its outstanding borrowings (without
a prepayment penalty), and reborrow, subject to all of the limitations, terms
and conditions of this Note and the Loan Agreement, provided that amounts
advanced by Lender shall not exceed the limits on Advances set forth in the Loan
Agreement.  The unpaid principal balance of this obligation at any time shall be
the total amounts advanced hereunder by the holder hereof less the amount of
principal payments made hereon by or for any Borrower, which principal balance
may be endorsed hereon from time to time by the holder. 

6.Events of Default. The occurrence of any of the following shall constitute an
“Event of Default”: 

a.If any scheduled installment of principal or interest, including but not
limited to any balloon payment, is not paid when due, provided, however, that
Borrower shall have five (5) Business Days within which to cure such default. 

b.The voluntary or involuntary commencement of any bankruptcy or insolvency
action or proceeding by or against Borrower under federal or state law; the
voluntary or involuntary application for or consent to the appointment of a
receiver, trustee, liquidator or custodian for Borrower or a substantial part of
Borrower’s property; the inability of Borrower, or the admission, in writing of
Borrower, of Borrower’s inability to pay its debts generally as they mature. 

c.The failure of Borrower to comply with any provision of the Loan Documents or
any other Event of Default under any Loan Document. 

7.Rights of Lender upon Default. Upon the occurrence or existence of any Event
of Default and at any time thereafter during the continuance of such Event of
Default, the Lender may: 

a.Declare, without further notice, the principal balance and all accrued
interest thereon immediately due and payable without presentment, demand,
protest or any other notice of any kind. The failure to exercise such right or
option at any time shall not constitute a waiver of the same at any subsequent
time. 

b.Exercise any other right, power or remedy granted to Lender by this Note, the
Loan Documents or pursuant to applicable law. 

c.Borrower shall also pay any and all reasonable costs, attorneys’ fees and any
and all other costs and expenses incurred in the preparation, execution,
collection, protection, defense, preservation, or enforcement of this Note or
any endorsement of this Note or in any litigation arising out of the
transactions of which this Note or any endorsement of this Note is a part, or
any other documents, including but not limited to this Note and the  

--------------------------------------------------------------------------------

2 

4852-8684-3828.v5

--------------------------------------------------------------------------------



Loan Documents referenced herein.

8.Waiver. Borrower hereby waives presentment, demand, notice, protest and all
other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note except as otherwise provided in
the Loan Agreement. 

9.Amendment. Any term of this Note may be amended or waived only with the
written consent of both Borrower and Lender. 

10.Successor and Assigns. The terms and conditions of this Note shall inure to
the benefit and be binding on the respective successors and assigns of the
parties. 

11.Governing Law.  ALL ISSUES CONCERNING THE ENFORCEABILITY, VALIDITY AND
BINDING EFFECT OF THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE WITHOUT APPLICATION OF CONFLICT OF LAW
PRINCIPLES (OTHER SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). 

13.Usury.  All agreements herein are expressly limited so that in no contingency
or event whatsoever shall the amount paid or agreed to be paid to the Lender for
the use, forbearance or detention of the money to be advanced hereunder exceed
the highest lawful rate permissible under applicable usury laws.  If from any
circumstances whatsoever fulfillment of any provision hereof at the time
performance of such provisions shall be due shall involve transcending the limit
of validity prescribed by law which a court of competent jurisdiction may deem
applicable hereto, then the obligation to be fulfilled shall be reduced to the
limit of such validity and if from any circumstance the Lender shall ever
receive as interest an amount which would exceed the highest lawful rate, such
amount which would be excessive interest shall be applied to the reduction of
the unpaid principal balance due hereunder and not to the payment of interest. 

 

 

 

[remainder of this page intentionally left blank]

--------------------------------------------------------------------------------

3 

4852-8684-3828.v5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note the day and year first above written.

 

 

SUMMER ENERGY, LLC, 

a Texas limited liability company

 

 

 

By: /s/ Neil Leibman 

Print Name:  Neil Leibman

Its: Manager

--------------------------------------------------------------------------------

Signature Page to Revolving Promissory Note

4852-8684-3828.v5